IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA                   : No. 159 WM 2018
                                                :
                                                :
               v.                               :
                                                :
                                                :
 SCOTT M. DEBRUYCKER                            :
                                                :
                                                :
 PETITION OF: DENNIS LUTTENAUER,                :
 ESQ.                                           :


                                          ORDER



PER CURIAM

       AND NOW, this 15th day of February, 2019, in consideration of the Motion for

Leave to Withdraw Appearance, this matter is REMANDED to the Court of Common

Pleas of McKean County for it to determine whether counsel should be permitted to

withdraw. If counsel is permitted to withdraw, the court is instructed to resolve any issues

relative to Scott Debruycker being appointed counsel.

       The court is to enter its order regarding this remand within 60 days and to promptly

notify this Court of its determination.